Appellant seeks to be relieved from the payment of alimony under an order dated October 11th, 1933, and an order dated November 9th, 1933, amending the before-mentioned order.
A careful examination of the evidence justifies the order in the sum of $40 per week in favor of the petitioner below.
We think there is no meritorious question which calls for any discussion.
The orders under review will be affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, DILL, JJ. 15.
For reversal — None. *Page 556